DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicants should note that the large number of references in the IDSs have been considered by the examiner in the same manner as other documents in PTO search files are considered by the examiner while conducting a search of the prior art in a proper field of search. MPEP 609.05(b). Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action. Consideration of abstracted English language presentations is limited thereto. If no translation is offered or indicated, no consideration is provided. Citation of related cases is not disclosure of all information therein. 
	MPEP 2001.06(b) is relevant to copending applications disclosure.
Further the form used is not compatible with the reference manager tool in DAV.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The present application is a CIP.
Claims 20, 21, 24-28,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehring (US 2866886) in view of Farling et al (US 4660755), Vargas et al (US 2012/0125896), O’Neill et al (US 2004/0191106) and Hippensteel et al (US 2009/0098310).
Koehring discloses for claim 20: 20. (Currently Amended) An apparatus for manufacturing an orthopedic prosthesis(intended use; product by process) having a metal substrate 40 and a porous metal layer (20, c 1 l 28 porous ferrous friction layer), the apparatus comprising: a housing defining a chamber (c 4 l 22 furnace) with a controlled atmosphere (c 4 l 47non-oxidizing atmosphere), the chamber sized to receive the orthopedic prosthesis(c 4 l 44 entire assembly); a controller(c 2 l 15-70, 39, 49 control implicit); a power source 28; and an electrode 24, 25 configured to establish electrical communication between the power source and the orthopedic prosthesis such that during a manufacturing process(fig 1-3), the controller directs a pulsed electrical current (c 2 l 29 pulsating current) from the power source to the orthopedic prosthesis to bond (c 1 l 21) the porous metal layer to the metal substrate(fig 1-3). 
The claim differs in that the intended use is for a prosthesis. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.

The references are from the same field of endeavor and concern the same problem.
The advantage is improved bonding and processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of Koehring for an intended use of manufacturing an orthopedic prosthesis as taught by Farling, Vargas, O’Neill, and Hippensteel having improved bonding and processing.
Alternatively it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Farling, Vargas, O’Neill, or Hippensteel by using the manufacturing process as taught by Keohring having improved bonding and processing.
21. (New) The apparatus of claim 20, wherein the electrode comprises a contact surface that is shaped to approximate a surface texture of the porous metal layer(fig 1-3,c 1 l 15-20).

24. (New) The apparatus of claim 21, wherein: the orthopedic prosthesis has an exterior surface that is contoured to at least partially define geometry of the orthopedic prosthesis; and the contact surface of the electrode is shaped to match gross contours of the exterior surface of the orthopedic prosthesis(fig 1-3).

25. (New) The apparatus of claim 24, further comprising a fixture located within the housing configured to hold the orthopedic prosthesis, wherein the fixture includes a mounting 
26. (New) The apparatus of claim 20, further comprising the orthopedic prosthesis, wherein the controller is configured to direct current from the power source to travel from the electrode, through the porous metal layer, and toward the metal substrate(fig 1-3).

27. (New) The apparatus of claim 20, further comprising: a gas source for introducing an inert gas into the controlled atmosphere of the housing; wherein the housing is configured to enclose the orthopedic prosthesis(c 4 l 22 furnace) (c 4 l 47non-oxidizing atmosphere).

28. (New) The apparatus of claim 20, further comprising: a flange extending from the electrode; and a stop positioned within the housing and configured to limit movement of the electrode toward the orthopedic prosthesis by engaging the flange(conventional, c 3 l 31 pressure means not shown, Farling flanges 54,56, stops 58,60,electrode 38,28, fig1).
31. (New) An apparatus for manufacturing an orthopedic prosthesis having a metal substrate and a porous metal layer, the apparatus comprising: a fixture for holding the orthopedic prosthesis(pressure means not shown c 3 l 31,Farling fig 1); a first electrode having a contact surface configured to engage the porous metal layer, the contact surface being shaped to mimic a texture of the porous metal layer; a power source electrically coupled to the first electrode and configured to generate an electrical current; and a controller configured to direct the electrical current from the power source, to the first electrode, through the porous metal layer and into the metal substrate to bond the porous metal layer to the metal substrate. See the rejection of claim 20.

35. (New) The apparatus of claim 31, further comprising a second electrode configured to receive current from the first electrode after passing through the orthopedic prosthesis(fig 1-3).
36. (New) The apparatus of claim 31, wherein the controller is configured to move the first electrode toward the fixture to apply a weld pressure against the orthopedic prosthesis(fig 1-3, Farling fig 1).
37. (New) The apparatus of claim 36, wherein the apparatus further comprises a stop configured to limit movement of the first electrode toward the orthopedic prosthesis.See the rejection of claim 28.
39. (New) The apparatus of claim 36, further comprising an additional fixture to apply weld pressure to the orthopedic prosthesis(fig 1-3,Farling fig 1).
40. (New) The apparatus of claim 31, further comprising: a transformer configured to receive current form the power source and direct current to the electrode; a housing defining a chamber with a controlled atmosphere, the chamber sized to receive the orthopedic prosthesis as mounted in the fixture; and a gas source for introducing an inert gas into the controlled atmosphere of the housing. See the rejection of claim 20,31.
Claims 29,30,38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehring (US 2866886) in view of Farling et al (US 4660755), Vargas et al (US 2012/0125896), O’Neill et al (US 2004/0191106), Hippensteel et al (US 2009/0098310) as applied to claims 20, 31 further in view of Medlin et al (US 2003/00232124) and Fais (US 2011/0316202).

38. (New) The apparatus of claim 36, wherein the electrode is configured to generate weld pressure against the orthopedic prosthesis from 800 psi to 1000 psi.
The claim differs in that the weld pressure is greater.
Medlin teaches such weld pressure in claim 20,¶¶34,36,42,48.
The advantage is a strong metallurgical bond.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling-Vargas-O’Neill-Hippensteel to greater pressure over holding pressure as taught by Medlin for strong metallurgical bond.
The references are from the same field of endeavor and concern the same problem.
Also Hippensteel et al discloses of applying a clamping pressure of at least 200 psi which is within the pressure range of at least 100 psi and up to 3,000 psi holding the porous metal component 10 against the metal substrate 12, wherein the net contact area is maintained during the applying step (Para. 0018 and 0022; Figures 1-4).
The advantage is a strong metallurgical bond.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling-Vargas-O’Neill with Hippensteel, by modifying the applying pressure process as taught by Hippensteel with the applying pressure process above 200 psi to achieve bonding between the porous tantalum structure, the interlayer and the substrate layers.
The references are from the same field of endeavor and concern the same problem.

30. (New) The apparatus of claim 29, wherein the controller is configured to direct electrical current to an interface between the electrode and the porous metal layer in pulses, said pulses lasting from 20 to 80 milliseconds(c 2 l 29-55,thirty five cycle time period,cooling 15 cycle time period,1/2-2 ½ minutes overall time), said pulses numbering from 1 to 10(c 2 l 29 pulse).Specific time and pulse are optimization of a result effective variable –pulse and T and time to bond.
The claim differs in that the pulses and time differ.
About pulses and time, Fais teaches that electrical current is directed to the interface in pulses (Para. 0030; Figures 1-3), the pulses lasting between from 20 to 80 milliseconds (Para. 0047, 0048, 0050-0051,0053; Figures 1-3); the pulses numbering from 1 to 10 (Para. 0030-0031; 0045; 0047; Figures 1-3); and the weld pressure is from 800 psi to 1000 psi (Para. 0031,0055,0051; Figures 1-3).
The advantage is a strong metallurgical bond.
 Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling-Vargas-O’Neill-Hippensteel-Medlin with Fais, by modifying operating conditions including pulses and time and pressure for them during processing of Fais, to provide desired concentration of the applied energy.
The references are from the same field of endeavor and concern the same problem.

Claims 22,23,32,33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehring (US 2866886) in view of Farling et al (US 4660755) , Vargas et al (US 
22. (New) The apparatus of claim 21, wherein the contact surface approximates ligamentous surface features of the porous metal layer(network c 3 l 3; ¶ 11 facilitate osseointegration Hippensteel).
23. (New) The apparatus of claim 21, wherein the contact surface comprises pyramids (See para 46 of the present specification, Gayer 102,106,902).
32. (New) The apparatus of claim 31, wherein the contact surface approximates ligamentous surface features of the porous metal layer.
33. (New) The apparatus of claim 31, wherein the contact surface comprises pyramids(See para 46 of the present specification, Gayer 102,106,902.).
The claims differ in a ligaments surface.
Zhang teaches that metal coating 48 is chemical vapor deposited onto ligaments 42 forming the outer surface 36, the ligaments 42 defining open spaces 44 within the porous structure 40 (Para. 0022-0023 and 0025; Figures 1-3).
The advantage is a strong metallurgical bond.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling-Vargas-O’Neill-Hippensteel with Zhang, by replacing the porous structure with a conductive coating of Koehring-Farling-Vargas-O’Neill-Hippensteel, with the porous structure with metallic coated open spaces of Zhang, to provide an improved matrix for bone in-growth and mineralization.
The references are from the same field of endeavor and concern the same problem.

Hippensteel teaches that the porous metal component 10 is a porous tantalum structure having a manufactured thickness (Figures 1-2) named Trabecular Metal ® available from Zimmer Inc., Warsaw, Ind. (Hippensteel: Para. 0011; Figures 1 -2). Although Hippensteel does not expressly teach that the ligaments forming an outer surface coated with a metal coating forming an outer coated surface, formed by a reticulated vitreous carbon foam substrate which is infiltrated and coated with a biocompatible metal. Zhang does expressly discloses that material Trabecular Metal ® technology generally available from Zimmer, Inc. Warsaw, Ind., may be formed from a reticulated vitreous carbon foam substrate which is infiltrated and coated with a biocompatible metal, such as tantalum. Zhang expressly discloses that the porous tantalum structure 40 includes a large plurality of ligaments 42 defining open spaces 44 there between, with each ligament 42 generally including a carbon core 46 covered by a thin film of metal 48 such as tantalum, for example. The open spaces or pores 44 between ligaments 42 form a matrix of continuous channels having substantially no dead ends, such that growth of cancellous bone through porous tantalum structure 40 is uninhibited (Zhang: Para. 0022-0023; Figures 1-2). Since Hippensteel et al teaches of the same material as disclosed in Zhang et al, Hippensteel et al inherently teaches of porous metal component having ligaments interconnected to from a continuously extending integral body and an interior of the integral body is free of ligament ends.
The advantage is a strong metallurgical bond.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koehring-Farling-Vargas-O’Neill with Hippensteel, by replacing the porous tantalum structure of Koehring-Farling-Vargas-O’Neill, 
The references are from the same field of endeavor and concern the same problem.

The claims differ in a pyramid contact surface, such is taught in the art.
Gayer teaches textured and knurled devices. See applicants’ disclosure para 46-48 of its present specification. Gayer also teaches in col 8 resistance welding. Gayer teaches electrodes as being conventional in the paragraph bridging col 7-8. The references teach purpose including improving structural integrity and maintaining mesh geometry in col 7-8. Gayer teaches directly contacting the porous metal layer with a textured (col 7 line 40-50,col 8 line 5, fig 3,10,1,element 306,groove 106,prongs 102,col 7 lines 10-20,gouging or cutting, col 6 lines 45-60, roughened or coated) (col 7 lines 20-21- mesh of fibrillary wire of wooly structure) contacting surface integral with an electrode(col 8 line 4- a textured porous metal body is resistance welded by pressure provide by an electrode contacting the surface of that body thereby forming a textured surface of the electrode) during welding, wherein the textured contacting surface of the electrode approximates surface features of the porous metal layer to be directly contacted by the electrode during welding(col 6 line 35-col 8 line 20); and directing an electrical current to the interface between the porous metal layer and the metal substrate to resistance weld (col 8) the porous metal layer to the metal substrate while maintaining the thickness of the porous metal layer (col 8 lines 1-20-electric current /without concomitant changes in geometry/maintaining mesh geometry, col 7 lines 1-37), the current traveling from the electrode, through the porous metal layer, and toward the metal substrate(col 7 line 50-sintering and electric bonding, col 8 line 4-resistance welding via electrode). 

Applicants have urged previously that the electrode has a surface that is textured or ligamentous but the claims still encompass an intermediate surface or film contacting the electrode or being the electrode prior to contact with a substrate using the open ended transitional term “comprising”. Applicants teach textured porous metal layers to be known in paragraphs 36-7. This is consistent with Gayer and Wheeler at least. Paragraph 46 of the present disclosure is consistent with adding material to an existing electrode to have a texture. Knurled means just about any surface including textured.
Textured electrodes are known in the art. See Schuegraf and Farling.
An electrode is an electrode.
[0046] In some embodiments, an electrode contact surface such as contact surfaces 134a, 134b will be particularly textured, e.g., incorporate one or more surface features or elements, or will otherwise be configured so that structural and/or other characteristics (e.g., surface texture, strut features, surface porosity, pore features, etc.) of a porous metal structure contacted by the electrode during a welding step will be preserved or substantially preserved, when such preservation is desired, after the welding step has been completed. Illustratively, an electrode surface can be equipped with a particular microarchitecture that helps prevent or inhibit structural changes from occurring on or within a porous metal structure during a welding step. With some designs, employing this sort of surface, as compared to using a smooth, even, or generally non-textured surface of the same general size, can reduce the amount of contact between the electrode and the porous metal, and in this regard, it will be understood that the amount of contact between an electrode and a porous metal over a given area can be set at any suitable level. Such texturing, etc. can be incorporated into an electrode surface upon initial formation of the electrode, or an existing electrode surface can be modified to have such features. In this regard, such texturing, etc. can be imparted to an electrode surface, for example, by cutting away, grinding away or otherwise removing material from an initial electrode piece to provide a particular surface texture or other surface microarchitecture, or by welding, adhering or otherwise adding material to an existing electrode piece to provide a particular surface texture or other surface microarchitecture, or by casting or otherwise initially forming an electrode piece to have a particular surface texture or other surface microarchitecture. In some forms, a knurled electrode surface will be utilized. 

[0047] Referring now to FIGS. 16-18, the first of these figures is a microscopic image of a control sample of a porous metal, while FIG. 17 is a microscopic image of the same type and grade of porous metal as in FIG. 16 except that the porous metal was contacted by an electrode having a textured surface (45 degree, 0.040 pitch) during a welding step as described herein. A comparison of FIGS. 16 and 17 shows a substantial preservation of features of the porous metal structure. FIG. 18 is a microscopic image of the same type and grade of porous metal as in FIG. 16 except that the porous metal was contacted by an electrode having a non-textured surface during a welding step as described herein. A comparison of FIGS. 17 and 18 shows a considerable difference in preservation of features of the porous metal structure.

See Wheeler for textured porous substrate. Wheeler teaches (lines 30-40 in column 1 and lines 10-60 in column 11):... to press and sinter titanium fibers in a high compliance structure to produce random void concentrations between the fibers; deformation is approximately 10 percent at 2,000 psi; compressed and sintered fiber porous structure (corresponding to the recitation " porous metal layer") can be oriented on the core so as to add strength; it can be seen from table 1 that the compressive yield strength of the titanium alloy is 3,140 psi. The weld pressure can be less than 3,000 psi to prevent deformation of the porous layer in welding process. The porous structure includes an outer surface coated with a metal coating.
Farling teaches an electrode forming an outer surface opposing a porous layer and defining a contour substantially matching a contour defined by the porous layer:

    PNG
    media_image1.png
    231
    341
    media_image1.png
    Greyscale

Schuegraf et al (US 5801104) teaches textured electrodes for implants to be known.
The advantage is adding strength and avoid changes in microstructure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous metal layer of Koehring-Farling-Vargas-O’Neill-Hippensteel with the pyramid structure as taught by Gayer/Wheeler/Farling/Schuegraf for strength and avoid changes in microstructure.
The references are from the same field of endeavor and concern the same problem.

According to the present disclosure, paragraph 46-48 indicates textured to mean porous metal structure which includes sintered in paragraph 36 with knurled included therein in paragraph 46. The porous layer 22 in paragraph 36 is a fibrous metal pad or sintered metal layer—CSTi which known.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited art including Klrumdieck (US 2010/0094430) for CVD. Brown et al (US 6127596 also teaches a textured electrode surface for implants. See fig 11 and 8 and col 4 line 15-40 for a grid shape having high points that is knurling. Kaplan (US 5282861) teaches reticulated carbon foam of tantalum open cell structure formed by CVD used as an implant material:

    PNG
    media_image2.png
    562
    484
    media_image2.png
    Greyscale
  
See the additional cited art.
MPEP 2001.06(b) for disclosure of related cases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                              

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761